Exhibit 10.1

SUBSCRIPTION AGREEMENT

Cascadian Therapeutics, Inc.

2601 Fourth Avenue, Suite 500

Seattle, Washington 98121

Ladies and Gentlemen:

The undersigned (the “Investor”) hereby confirms and agrees with you as follows:

 

1. This Subscription Agreement (this “Agreement”) is made as of the date set
forth below between Cascadian Therapeutics Inc., a Delaware corporation (the
“Company”) and the Investor.

 

2. The Company has authorized the sale and issuance of up to 17,250 shares (the
“Shares”) of the Company’s Series D Convertible Preferred Stock, $0.0001 par
value per share (the “Preferred Stock”), for a purchase price of $800.00 per
Share. The offering and sale of the Shares (the “Offering”) is being made
pursuant to (a) an effective Registration Statement on Form S-3, initially filed
on December 30, 2014 (No. 333-201317) by the Company with the Securities and
Exchange Commission (the “Commission”) and any registration statement relating
to the Offering and filed pursuant to Rule 462(b) under the Rules and
Regulations (collectively, the “Registration Statement”), which contains the
base prospectus dated January 7, 2015 (the “Base Prospectus”), (b) if
applicable, certain “free writing prospectus” (as that term is defined in Rule
405 under the Securities Act of 1933, as amended), that have or will be filed
with the Commission and delivered to the Investor on or prior to the date
hereof, (c) if applicable, a preliminary prospectus supplement to the Base
Prospectus (together with the Base Prospectus, the “Statutory Prospectus”), and
(d) a final prospectus supplement, dated June 23, 2016 (the “Prospectus
Supplement” and together with the Base Prospectus, the “Prospectus”) containing
certain supplemental information regarding the Shares and terms of the Offering
that will be filed with the Commission and delivered to the Investor (or made
available to the Investor by the filing by the Company of an electronic version
thereof with the Commission) along with the Company’s counterpart to this
Agreement. The Investor hereby consents to the receipt of the Company’s
Prospectus in portable document format, or PDF, via electronic e-mail.

 

3. As of the Closing (as defined below) and subject to the terms and conditions
hereof, the Company and the Investor agree that the Investor will purchase from
the Company and the Company will issue and sell to the Investor such number of
Shares as is set forth on the signature page hereto. Certificates representing
the Shares purchased by the Investor will not be issued to the Investor;
instead, such Shares will be credited to the Investor using customary procedures
for book-entry transfer through the facilities of The Depository Trust Company.
The Investor acknowledges that the Offering is not a firm commitment
underwriting and that there is no minimum offering amount. This Offering will
not clear directly through the Placement Agent (as defined below) acting in such
capacity. Consequently, the Investor must instruct their individual broker how
to settle the transaction.

 

4. The completion of the purchase and sale of the Shares shall occur on the
third day following the date hereof on which The NASDAQ Global Market is open
for trading, or such other time not later than 10 business days after such date
as shall be agreed upon by the Company and the Investor (the “Closing”). At the
Closing, (a) the Company shall cause its transfer agent to release to the
Investor the number of Shares being purchased by the Investor and (b) the
aggregate purchase price for the Shares being purchased by the Investor will be
delivered by or on behalf of the Investor to the Company. Settlement for the
Shares shall occur via Deposit/Withdrawal At Custodian. The provisions set forth
in Exhibit A hereto shall be incorporated herein by reference as if set forth
fully herein.

 

5. The Company has entered into a Placement Agency Agreement (the “Placement
Agreement”), dated June 23, 2016 with Cowen and Company, LLC and Trout Capital
LLC (the “Placement Agents”), which will act as the Company’s placement agent
with respect to the Offering and receive a fee in connection with the sale of
the Shares. The Placement Agreement contains certain representations and
warranties of the Company. The Company acknowledges and agrees that the Investor
may rely on the representations and warranties made by it to the Placement
Agents in Section 2 of the Placement Agreement to the same extent as if such
representations and warranties had been incorporated in full herein and made
directly to the Investor, which shall be third party beneficiary thereof.



--------------------------------------------------------------------------------

6. The Company hereby makes the following representations, warranties and
covenants to the Investor:

(a) The Company has the requisite corporate power and authority to enter into
and to consummate the transactions contemplated by this Agreement and otherwise
to carry out its obligations hereunder. The execution and delivery of this
Agreement by the Company and the consummation by it of the transactions
contemplated hereunder have been duly authorized by all necessary action on the
part of the Company. This Agreement has been duly executed by the Company and,
when delivered in accordance with the terms hereof, will constitute the valid
and binding obligation of the Company enforceable against the Company in
accordance with its terms, except as may be limited by any bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or other similar
laws affecting the enforcement of creditors’ rights generally or by general
principles of equity.

(b) The Company shall (i) before 9:30 A.M., New York City time, on June 23,
2016, issue a press release, disclosing all material aspects of the transactions
contemplated hereby, (ii) on June 23, 2016, file with the Commission a Current
Report on Form 8-K, disclosing the material terms and conditions of the
transactions contemplated hereby and (ii) make such other filings and notices in
the manner and time required by the Commission with respect to the transactions
contemplated hereby.

(c) The Company shall not sell, offer for sale or solicit offers to buy any
security (as defined in Section 2 of the Securities Act) in a transaction that
would be (i) integrated with the offer or sale of the Shares for purposes of the
rules and regulations of The NASDAQ Global Market and (ii) would require
approval of the Company’s stockholders prior to the closing of such other
transaction, unless such stockholder approval is obtained before the closing of
such other transaction.

(d) If the Company applies to have the Common Stock traded on any trading market
other than The NASDAQ Global Market, it will then include in such application
all of the Shares, and will take such other action as is reasonably necessary to
cause all of the Common Stock to be listed or quoted on such other trading
market as promptly as possible.

 

7. The obligations of the Company and the Investor to complete the transactions
contemplated by this Agreement shall be subject to the following:

(a) The Company’s obligation to issue and sell the Shares to the Investor shall
be subject to: (i) the receipt by the Company of the purchase price for the
Shares being purchased hereunder as set forth on the signature page hereto and
(ii) the accuracy of the representations and warranties made by the Investor and
the fulfillment of those undertakings of the Investor to be fulfilled prior to
the Closing Date.

(b) The Investor’s obligation to purchase the Shares shall be subject to the
accuracy of the representations and warranties made by the Company and the
fulfillment of those undertakings of the Company to be fulfilled prior to the
Closing Date, including without limitation, those contained in the Placement
Agreement, and to the condition that the Placement Agents shall not have:
(i) terminated the Placement Agreement pursuant to the terms thereof or
(ii) determined that the conditions to closing in the Placement Agreement have
not been satisfied. The Investor’s obligations are expressly not conditioned on
the purchase by any or all of the other Investors of the Shares that they have
agreed to purchase from the Company.

 

8. The Investor hereby makes the following representations, warranties and
covenants to the Company:

(a) The Investor represents that it has received or had full access to the
Statutory Prospectus as well as the Company’s periodic reports and other
information incorporated by reference therein, prior to or in connection with
its receipt of this Agreement.

(b) The Investor has the requisite power and authority to enter into this
Agreement and to consummate the transactions contemplated hereby. The execution
and delivery of this Agreement by the Investor and the consummation by it of the
transactions contemplated hereunder have been duly authorized by all necessary
action on the part of the Investor. This Agreement has been executed by the
Investor and, when delivered in accordance with the terms hereof, will
constitute a valid and binding obligation of the Investor enforceable against
the Investor in accordance with its terms.

(c) The Investor understands that nothing in this Agreement or any other
materials presented to the Investor in connection with the purchase and sale of
the Shares constitutes legal, tax or investment advice. The Investor has
consulted such legal, tax and investment advisors as it, in its sole discretion,
has deemed necessary or appropriate in connection with its purchase of Shares.

 

2



--------------------------------------------------------------------------------

(d) The making, execution and performance of this Agreement by the Investor and
the consummation of the transactions contemplated herein will not conflict with
or result in a breach or violation of any of the terms and provisions of, or
constitute a default under, (i) the charter, bylaws or other organizational
documents of such Investor, as applicable, or (ii) any law, order, rule,
regulation, writ, injunction, judgment or decree of any court, administrative
agency, regulatory body, government or governmental agency or body, domestic or
foreign, having jurisdiction over such Investor or its properties, except for
any conflict, breach, violation or default which is not reasonably likely to
have a material adverse effect on such Investor’s performance of its obligations
hereunder or the consummation of the transactions contemplated hereby.

(e) Neither the Investor nor any Person acting on behalf of, or pursuant to any
understanding with or based upon any information received from, the Investor
has, directly or indirectly, engaged in any Short Sales involving the Company’s
securities since the date that is the tenth (10th) trading day prior to the date
of this Agreement. “Short Sales” include, without limitation, all “short sales”
as defined in Rule 200 promulgated under Regulation SHO under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), whether or not against
the box, and all types of direct and indirect stock pledges, forward sale
contracts, options, puts, calls, short sales, swaps, “put equivalent positions”
(as defined in Rule 16a- 1(h) under the Exchange Act) and similar arrangements
(including on a total return basis), and sales and other transactions through
non-U.S. broker dealers or foreign regulated brokers. The Investor covenants
that neither it, nor any Person acting on behalf of, or pursuant to any
understanding with or based upon any information received from, the Investor
will engage in any transactions in the securities of the Company (including
Short Sales) prior to the time that the transactions contemplated by this
Agreement are publicly disclosed. Notwithstanding the foregoing, in the case of
an Investor and/or its affiliates that is, individually or collectively, a
multi-managed investment bank or vehicle whereby separate portfolio managers
manage separate portions of such Investor’s or affiliates assets and the
portfolio managers have no direct knowledge of the investment decisions made by
the portfolio managers managing other portions of such Investor’s or affiliates
assets, the representation set forth above shall only apply with respect to the
portion of assets managed by the portfolio managers that have knowledge about
the financing transaction contemplated by this Agreement.

(f) The Investor represents that, except as set forth below and except as set
forth in any Information Statement filed under Section 13D of the Securities
Exchange Act of 1934, (i) it has had no position, office or other material
relationship within the past three years with the Company or persons known to it
to be affiliates of the Company, (ii) it is not a member of the Financial
Industry Regulatory Authority, Inc. (“FINRA”) or an Associated Person (as such
term is defined under FINRA’s NASD Membership and Registration Rules
Section 1011) as of the date hereof and (iii) neither it nor any group of
investors (as identified in a public filing made with the Commission) of which
it is a member, acquired or obtained the right to acquire 20% or more of the
Common Stock (or securities convertible or exercisable for Common Stock) or
voting power of the Company on a post-transaction basis.

(g) If the Investor is a retirement plan or is investing on behalf of a
retirement plan, the Investor acknowledges that an investment in the Shares
poses additional risks, including the inability to use losses generated by an
investment in the Shares to offset taxable income.

(h) The Investor acknowledges that no action had been or will be taken in any
jurisdiction outside the United States by the Company that would permit an
offering of the Shares, or possession or distribution of offering materials in
connection with the issue of the Shares, in any jurisdiction outside the United
States where action for that purpose is required. Each Investor outside the
United States will comply with all applicable laws and regulations in each
foreign jurisdiction in which it purchases, offers, sells or delivers Shares or
has in its possession or distributes any offering material, in all cases at its
own expense.

(i) The Investor acknowledges that the Company and others will rely upon the
truth and accuracy of the foregoing representations, acknowledgements and
agreements and agrees that if any of the representations, warranties and
acknowledgements deemed to have been made by it by its purchase of the Shares is
no longer accurate, the Investor shall promptly notify the Company. If the
Investor is acquiring Shares as a fiduciary or agent for one or more investor
accounts, it represents that is has sole investment discretion with respect to
each such account and it has full power to make the foregoing representations,
warranties, acknowledgements and agreements on behalf of such account.

 

9.

No offer by the Investor to buy Shares will be accepted and no part of the
aggregate purchase price will be delivered to the Company until the Investor has
received the Statutory Prospectus and the Company has accepted such offer by
countersigning a copy of this Subscription, and any such offer may be withdrawn
or

 

3



--------------------------------------------------------------------------------

  revoked, without obligation or commitment of any kind, at any time prior to
the Company (or the Placement Agents on behalf of the Company) sending (orally,
in writing or by electronic mail) notice of its acceptance of such offer. This
subscription will constitute only an indication of interest, involving no
obligation or commitment of any kind, until the Statutory Prospectus has been
delivered or made available to the Investor and this subscription is accepted
and countersigned by or on behalf of the Company.

 

10. Notwithstanding any investigation made by any party to this Agreement, all
covenants, agreements, representations and warranties made by the Company and
the Investor herein will survive the execution of this Agreement, the delivery
to the Investor of the Shares being purchased and the payment therefor. The
Placement Agents shall be a third party beneficiary with respect to
representations, warranties and agreements of the Investor herein.

 

11. At the Closing, the Investor agrees to pay, or reimburse the Company if
paid, for reasonable and documented legal and accounting expenses incurred by
the Company and directly related to the Offering, not to exceed $15,000 in the
aggregate.

 

12. This Agreement may not be modified or amended except pursuant to an
instrument in writing signed by the Company and the Investor.

 

13. The headings of the various sections of this Agreement have been inserted
for convenience of reference only and shall not be deemed to be part of this
Agreement.

 

14. In case any provision contained in this Agreement should be invalid, illegal
or unenforceable in any respect, the validity, legality and enforceability of
the remaining provisions contained herein will not in any way be affected or
impaired thereby.

 

15. This Agreement will be governed by, and construed in accordance with, the
internal laws of the State of New York, without giving effect to the principles
of conflicts of law that would require the application of the laws of any other
jurisdiction.

 

16. This Agreement may be executed in counterparts, each of which will
constitute an original, but all of which, when taken together, will constitute
but one instrument, and will become effective when counterparts have been signed
by each party hereto and delivered to the other party.

 

17. The Investor acknowledges and agrees that such Investor’s receipt of the
Company’s counterpart to this Agreement shall constitute written confirmation of
the Company’s agreement to sell Shares to such Investor. No federal or state
agency or authority has made any finding or determination as to the accuracy or
adequacy of the Registration Statement or as to the fairness of the terms of the
Offering nor any recommendation or endorsement of the Shares. Any representation
to the contrary is a criminal offense. In making an investment decision,
Investors must rely on their own examination of the Company and the terms of the
Offering, including the merits and risks involved.

 

4



--------------------------------------------------------------------------------

Number of Shares:                 

Purchase Price Per Share: $         

Aggregate Purchase Price: $         

Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.

Dated as of: June     , 2016

 

 

INVESTOR By:  

 

Print Name:   

 

Title:   

 

Name in which Shares are to be registered:

Mailing Address:

Taxpayer Identification Number:

Agreed and Accepted this      day of             , 2016:

 

CASCADIAN THERAPEUTICS, INC. By:  

 

  Title:  

Scott Myers, Chief Executive Officer

Sales of the Shares purchased hereunder were made pursuant to a registration
statement or in a transaction in which a final prospectus would have been
required to have been delivered in the absence of Rule 172 promulgated under the
Securities Act.

 

5



--------------------------------------------------------------------------------

EXHIBIT A

TO BE COMPLETED BY INVESTOR

DWAC SETTLEMENT

Delivery by electronic book-entry at The Depository Trust Company (“DTC”),
registered in the Investor’s name and address as set forth on the signature page
of the Agreement to which this Exhibit A is attached, and released by
Computershare Trust Company, N.A., the Company’s transfer agent (the “Transfer
Agent”), to the Investor at the Closing.

 

Name of DTC Participant (broker-dealer at which the account or accounts to be
credited with the Shares are maintained):  

 

DTC Participant Number:  

 

Name of Account at DTC Participant being credited with the Shares:  

 

Account Number at DTC Participant being credited with the Shares:  

 

NO LATER THAN ONE (1) BUSINESS DAY AFTER THE EXECUTION OF THE AGREEMENT TO WHICH
THIS EXHIBIT A IS ATTACHED BY THE INVESTOR AND THE COMPANY, THE INVESTOR SHALL:

 

  (I) DIRECT THE BROKER-DEALER AT WHICH THE ACCOUNT OR ACCOUNTS TO BE CREDITED
WITH THE SHARES ARE MAINTAINED TO SET UP A DEPOSIT/WITHDRAWAL AT CUSTODIAN
(“DWAC”) ON THE CLOSING DATE INSTRUCTING THE TRANSFER AGENT TO CREDIT SUCH
ACCOUNT OR ACCOUNTS WITH THE SHARES, AND

 

  (II) REMIT BY WIRE TRANSFER THE AMOUNT OF FUNDS EQUAL TO THE AGGREGATE
PURCHASE PRICE FOR THE SHARES BEING PURCHASED BY THE INVESTOR TO THE FOLLOWING
ACCOUNT:

 

6